Dissenting opinion by
Judge DuRelle,
January 1, 1900.
I concur in the opinion of the court as to the 12th clause of the will under consideration, which devotes the interest of the fund to secure an evangelist to advance certain ascertainable religious principles in a prescribed district, and also provides for a trustee to select the evangelist. This seems to be a sufficiently definite charitable purpose to be carried out under the doctrine in force in this State. If I could believe that by the 13th clause the testatrix intended the interest of the other fund to be 'expended in like manner in securing evangelists for the advancement of those *500religious principles, though without restriction as to locality’ and could believe also that that intention was, by any fair construction, deducible from the language of the will, I should concur in the opinion throughout.
But I do not believe such an intention can be fairly deduced from the language used, for, in my judgment, the phrase “subject to the same conditions as are mentioned in item 12” refers alone to the bond required to be given by the trustee, and the requirement that the trustee should be a member of the particular denomination named.
I therefore dissent from so much of the opinion as gives validity to the 13th clause.